Citation Nr: 0218404	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for various mental 
conditions, including memory loss, organic brain syndrome 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic 
headaches.  

3.  Entitlement to service connection for bilateral 
hearing loss.

4.  Entitlement to service connection for scars of the 
left rib cage.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 
1973 to August 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  In 
August 2001, the case was remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran does not have PTSD, memory loss, organic 
brain syndrome, or another mental disorder that is related 
to service.

2.  Chronic headaches did not develop in service and are 
not otherwise related to service.

3.  The veteran does not have a left ear hearing loss.  
Right ear hearing loss did not develop in service and it 
is not otherwise related to service.

4.  Scars of the left rib cage did not develop in service 
and are not otherwise related to service.  



CONCLUSIONS OF LAW

1.  Service connection for various mental conditions, 
including memory loss, organic brain syndrome and PTSD, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.326 (2002)

2.  Service connection for chronic headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2002)

4.  Service connection for scars on the left rib cage area 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA Development 

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance of Act of 2000 became 
effective.  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5100 
et seq. (West Supp. 2002) (VCAA); 38 C.F.R. § 3.102, 
3.159, 3.326(a).  The provisions of these statutes and 
regulations apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date.  Id; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

A letter notifying the veteran of the development to which 
he is entitled under the VCAA was sent in February 2001.  
The Board's August 2001 remand also discussed the import 
of the VCAA.  VA's duty to assist and the rules under the 
VCAA were explained to the veteran in greater detail in a 
July 2002 supplemental statement of the case.  The veteran 
was then informed of the development that had been 
undertaken by VA, and what actions he would have to take 
in furtherance of his claims.  In the February 2001 letter 
he was asked to provide evidence or information supportive 
of his claims, including information regarding additional 
treatment received, so that records could be obtained.  
Additional White River Junction VA Medical Center (VAMC) 
records were sought, pursuant to the August 2001 Board 
remand, and one additional record was received.  VA 
examinations to ascertain the nature and etiology of his 
claimed disorders were signed off in January, February and 
May 2002, and copies of the examination reports were 
associated with the claims folder.  In a July 2002 
supplemental statement of the case, the veteran was 
informed of the RO's consideration of all pertinent 
evidence contained within the claims folder, including 
past VA and Social Security records, as well as recent VA 
records and examination reports.  The veteran was informed 
that the weight of the evidence was against his claims, 
and that they were therefore denied.  He was informed of 
the legal standards to achieve service connection for his 
claimed disorders and of his failure to meet them.  

Service medical records have been obtained, and the 
record, taken as a whole, presents no reasonable 
possibility that additional evidence may be obtained which 
would support the veteran's claims.  The Board finds 
further that the development effectuated by VA in the 
course of the appeal complies with applicable VCAA 
requirements for notice and assistance to the veteran in 
the development of his claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
specifically notified in the July 2002 supplemental 
statement of the case of his responsibilities in obtaining 
evidence supportive of his claims.  He has not identified 
any other evidence that is not now of record, and the 
Board cannot magically conjure up any other such evidence.  
Thus, in the absence of the veteran identifying additional 
evidence that is not currently of record, the Board finds 
that providing further notice of what the veteran has 
already been informed of would be an inappropriate 
expenditure of already scarce resources.  The duty to 
notify under VCAA clearly has been fulfilled.

The Board is also satisfied that development requested in 
the August 2001 remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  This 
completed development included including obtaining VA 
records and any additional indicated private records (no 
additional private records were indicated by the veteran), 
and obtaining VA examinations addressing the issues on 
appeal.

2.  Merits-Based Adjudication

Service connection may be granted for a disability which 
is incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, credible 
supporting evidence of a claimed inservice stressor event, 
and medical evidence of a nexus between the corroborated 
inservice stressor and the current PTSD disability.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Service medical records indicate that while stationed in 
Spain the veteran sustained a laceration to the left 
temporal area in January 1974.  It was noted that the 
veteran was treated with fluids and sutures at a local 
hospital.  It was also noted that no major arteries were 
involved and the superficial temporal artery was intact.  
The veteran was admitted to a service hospital for post-
concussion observation, and he had no significant 
symptoms.  He was discharged to light duty after a single 
day of observation.  A record in February 1974 indicates 
that sutures were removed and steri-strips were applied.  
The service examiner then noted that the wound had healed.  

Service medical records contain no records showing a 
mental condition, headaches, hearing loss or a scar of the 
left rib cage.  The veteran's August 1975 service 
separation examination report shows that he was 
psychiatrically normal; that his skin, lungs and chest 
were normal; and that the head, face, neck and scalp were 
normal.  There were no noted disabilities at that 
examination.  Hearing was then recorded as 15/15 for both 
whispered and spoken voice in the left and right ears.  

Post service medical records consist principally of 
records of outpatient treatment and hospitalization for 
alcohol detoxification, including numerous such 
hospitalizations at Northampton VA Medical Center (VAMC) 
beginning in 1989.  The hospital records show diagnoses of 
polysubstance abuse, anxiety, passive aggressive 
personality disorder, depression, and alcohol dependence.  
Headaches were not diagnosed, and no opinion was offered 
linking any disorder to service.  

At an April 1989 Social Security mental functional 
capacity assessment, it was determined that there was no 
evidence, either by signs or symptoms, of an anxiety-
related disorder.   

The first indication of injuries other than to the 
veteran's head is contained in a statement submitted by 
the veteran in February 1992, describing the inservice 
fight when he sustained the left temporal laceration.  He 
reported being struck by a bottle while trying to break up 
a fight between fellow service members, sustaining a 
laceration to the head from that blow, and falling to the 
floor and landing on glass which caused three cuts across 
his side.  

At a general VA examination in April 1992, torso scars 
were not noted.  A past history of substance abuse with 
ongoing excessive alcohol was noted, with the smell of 
alcohol evident on the veteran's breath.  The examiner 
noted a history of depression, but did not diagnose any 
current psychiatric disorder.  The veteran reported having 
intermittent headaches since being struck with a bottle 
in-service.  Adding to the narrative, the veteran stated 
that he had required admission to a hospital in Valencia, 
Spain, that he had required fluid replacement as well as 
suturing, and that he suffered from intermittent headaches 
following the injury.  

In October 1992 the veteran was afforded a psychiatric 
examination by Felix Sommer, M.D.  He noted a history of 
suffering a blow to the head with a wine bottle in service 
in 1974 when interfering in a fight between two soldiers.  
The veteran reported that following the injury he had been 
"reported as dead," and that he was "unconscious" and 
"delirious for over a week" in a hospital in Spain, until 
transferred to a Navy hospital.  He reported that he had 
problems ever since the incident, including often being 
preoccupied with the trauma of the incident.  He also 
reported having nightmares primarily in connection with 
coming home from service and being called a "war pig."  On 
examination, the veteran's mood seemed mildly depressed, 
demoralized, and discouraged.  Though the veteran reported 
that his memory was impaired, the examiner did not find 
evidence of this.  The examining physician, in pertinent 
part, diagnosed continuous alcohol dependence; rule out 
PTSD; and rule out dysthymia.  The examiner commented that 
the veteran had significant features of PTSD based on his 
experiences in service in 1974.  

The veteran was seen by John A. Leppman, M.D., in October 
1992.  He reported reviewing records supplied by the 
Social Security Administration, most of which originated 
with VA.  The appellant described being struck in the head 
in-service, receiving a wrong blood transfusion, and being 
unconscious for about one week post injury.  Mental status 
examination resulted in a diagnosis of chemical 
dependency.
 
A further Social Security psychiatric assessment was made 
based on review of the veteran's records dating from 1989 
to 1992.  The examiner concluded that the veteran was a 
chronic alcoholic who had stopped working several times 
during the interval, due to reported physical impairments.  
The examiner diagnosed alcohol and cannabis dependence.  
The examiner noted past reference to depression, but did 
not diagnose an acquired psychiatric disorder.  

In a VA Form 9 submitted in July 1996, the veteran added 
to the narrative of his inservice injury from a wine 
bottle.  He reported that when he was hospitalized 
following the injury, it was noted that his dog tags had 
the wrong blood type, and he was accordingly not given 
adequate care.  

The veteran presented testimony concerning the issues on 
appeal in January 2000.  He described the above referenced 
injury and stated that he had been knocked unconscious, 
cut from the eye to the back of the ear, and incurred a 
severed temple artery.  He described losing large 
quantities of blood as a result of this injury, and 
initially being "pronounced dead."  Since active duty he 
described having depression, memory problems and almost 
constant headaches.

In January 2002, the veteran was afforded a VA general 
medical examination.  The veteran added to the inservice 
bottle injury narrative, reporting that the temporal 
artery must have been cut because he required transfusion 
due to losing four pints of blood, but they would not give 
him a transfusion due to the wrong blood type being 
indicated on his dog tags.  He reported losing 
consciousness from the blow to the head, being pronounced 
dead on the scene, and being unconscious for five to seven 
days.  He reported that he has suffered from chronic 
headaches, organic brain syndrome, memory loss, hearing 
loss, a scar at the left rib cage, and PTSD since the 
inservice injury.  Addressing the veteran's claimed 
chronic headaches, the examiner noted that service medical 
records were negative for headaches, and that post service 
records included only a reported history upon VA 
examination in April 1992 of intermittent headaches.  The 
January 2002 examiner concluded, in a May 2002 addendum 
that there was insufficient medical evidence to draw a 
conclusion, without resorting to speculation, as to 
whether the veteran had chronic headaches of service 
etiology.  

While the veteran has claimed an ongoing chronic headache 
condition since service, he has presented no independent 
evidence of such a chronic condition or of continuity of 
headache symptoms during that interval.  He also has not 
presented competent evidence relating a current chronic 
headache disorder to service.  Because the record as a 
whole presents no medical evidence of a chronic headache 
disorder dating from service, and as the preponderance of 
the competent evidence is against linking a headache 
disorder to service the Board concludes that service 
connection must be denied.  38 C.F.R. § 3.303(b); Savage.

With respect to the claim of entitlement to service 
connection for scars at the left rib cage, the May 2002 VA 
examiner concluded that that the veteran sustained 
lacerations to the left rib cage area.  She supported her 
opinion noting that while service medical records did not 
specifically note lacerations or scars in that area, they 
did provide a record of treatment for scars, without 
mention of whether the scars were of the left temporal 
area or elsewhere.  Despite the examiner's speculations, 
however, the Board notes that since the only scars 
identified by location in the service medical record were 
scars in the vicinity of the left temple, it is reasonable 
to conclude that subsequent service medical records 
regarding care or treatment for scars were those 
previously identified left temporal scars.  While the 
Board appreciates the examiner's attentiveness to the 
record, the service medical records include no reference 
whatsoever to laceration of the left rib cage area or 
residual scars in that area, and there are no post-service 
allegations of such rib cage scars until the veteran's 
statement in February 1992.  The veteran had ample time to 
sustain wounds to the left rib cage area between his 
separation from service in 1975 and 1992.  Without more to 
tie any left rib cage scars to service than the veteran's 
ever-growing narrative about an inservice bar fight, the 
Board cannot accept the examiner's speculation regarding 
the onset of same.  

Simply put there is simply no independent factual basis on 
which to base the conclusion that the veteran sustained 
the left rib cage scars in service.  "An opinion based 
upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Because the veracity of the veteran's report having 
sustained the left rib cage wounds in service cannot be 
independently verified, and because the May 2002 medical 
opinion amounts to no more than speculation that such an 
injury may have been sustained in service, the Board 
concludes that the weight of the probative evidence weighs 
against a finding that the appellant sustained left rib 
cage area wounds in service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for scars of the left rib cage, and the 
claim must be denied. 

The veteran was also afforded a VA psychiatric examination 
in January 2002.  The examiner noted the veteran's medical 
history, to include his claim of suffering an in-service 
head injury followed by a "week long" coma.  The veteran 
also recounted an incident in service when he was dropped 
off in a remote area in the middle of winter while 
hitchhiking, and was fearful that his life was endangered.  
The veteran presented these incidents as a stressors 
causing PTSD.  

Following a mental status examination the examiner noted 
that the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.) has four criteria for PTSD, all of which must be 
present for a valid diagnosis.  The examiner noted that 
the incident in which the veteran was dropped off in a 
remote location while hitchhiking may have been a stressor 
potentially productive of PTSD.  The examiner noted, 
however, that the veteran did not have persistent re-
experiencing of the traumatic event.  Specifically, the 
veteran denied recurrent and intrusive distressing 
recollections of the event, nightmares of the event, 
feeling as if the event were recurring, intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble the event, or physical 
reactivity upon exposure to such cues. Therefore, the 
examiner concluded that a diagnosis of PTSD was not 
warranted.  

The examiner also noted the veteran reported a long 
history of alcohol dependence, and that he reported 
smoking marijuana daily.  The examiner felt that the 
veteran's self-described 'bad attitude' could be 
attributed to his alcohol dependence.  The examiner 
diagnosed alcohol dependence in partial remission, and 
current marijuana dependence.  The examiner did not 
diagnose a current psychiatric disorder.  

In 1997, VA adopted changes to 38 C.F.R. § 3.304(f) that 
established the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
as the basis for stressor requirements for a diagnosis of 
PTSD.  The Board notes that a private physician in October 
1992 concluded that a diagnosis of PTSD had to be ruled 
out, in light of the presence of some features of PTSD.  
The physician did not himself, however, diagnose PTSD in 
October 1992.  The January 2002 VA psychiatric examiner 
also noted that the veteran had some PTSD features.  But 
again, the 2002 VA examiner noted that the appellant 
lacked all the criteria necessary to support a diagnosis 
of PTSD.  The 2002 VA examiner therefore did not diagnose 
PTSD, just as was called for by the private physician in 
October 1992.  

Accordingly, as the preponderance of the evidence is 
against finding medical evidence supporting a diagnosis of 
PTSD, and because the VA psychiatric examiner in January 
2002 concluded that the veteran did not meet the criteria 
under DSM IV for a diagnosis of PTSD,  the preponderance 
of the evidence is against the claim of entitlement to 
service connection for PTSD.  

Similarly, while the veteran has also claimed entitlement 
to service connection for various other mental conditions, 
including memory loss and organic brain syndrome, no such 
conditions were diagnosed on examination in January 2002.  
In the absence of a current diagnosis of these disorders, 
the preponderance of the evidence is against the claims 
for service connection for other mental conditions, 
including memory loss and organic brain syndrome.  With 
the preponderance of the evidence against the claims for 
service connection for various mental conditions, 
including memory loss, organic brain syndrome and PTSD, 
the benefit of the doubt doctrine does not apply and these 
claims must be denied.

The veteran was afforded a VA audiological examination in 
February 2002, and a complaint of hearing loss since an 
in-service head injury was noted.  On the authorized 
audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
15
5
15
15
13
LEFT
15
10
5
20
25
15

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear, using Maryland CNC Test.  The examiner noted the 
results of the audiometric testing, and concluded that the 
veteran had normal to borderline normal hearing in both 
ears, with excellent word recognition ability in quiet in 
both ears, as reflected by the Maryland CNC Test results.

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or 
greater, or where the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 hertz are 26 dB or greater, or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Thus, the veteran has impaired hearing for VA purposes in 
the right ear, based on impaired speech recognition, but 
not in the left ear.  

There is, however, no evidence of impaired hearing in 
service.  Additionally, there is no competent evidence 
linking a current hearing loss to the appellant's active 
duty service.  While the Board appreciates the appellant's 
sincere belief that he has a hearing loss due to service, 
because he is not trained in the field of medicine he is 
not competent to offer a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic headaches, bilateral 
hearing loss, left rib cage area scars, as well as for 
various mental conditions, including memory loss, organic 
brain syndrome and PTSD, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

